Simmons, C. J.
1. In an action for damages caused by the falling of a wall left standing months after the destruction by fire of the rest of the building, there was no error in admitting in evidence a letter, written by the city engineer to the mayor and by the latter handed, prior to the falling of the wall, to the manager and part owner of the property on which the wall stood, to the effect that the wall was dangerous and should be pulled down. Such letter, although not an official document, was admissible to show notice to defendants of the dangerous character of the wall.
2. The charge of the court was not erroneous for any of the reasons assigned, and the evidence was sufficient to warrant the verdict.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.